Citation Nr: 1018030	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran requested a travel Board hearing in his September 
2008 substantive appeal.  In November 2008, the Veteran 
submitted a written statement that he no longer wanted a 
hearing and he requested his case to be forwarded to the 
Board for a decision.  Accordingly, the Veteran's request for 
a Board hearing is withdrawn.  See 38 C.F.R. § 20.704(e) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


After a review of the record, the Board finds that a remand 
is necessary in order to provide the Veteran with a VA 
examination to determine if he is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  In this regard, the Veteran 
is currently service-connected for bilateral hearing loss, 
evaluated as 70 percent disabling and tinnitus, evaluated as 
10 percent disabling.  The Board observes that the Veteran 
underwent a VA examination in November 2007 with respect to 
his service connection claims for a hearing impairment.  The 
examiner did not discuss the functional effects of the 
Veteran's bilateral hearing loss and tinnitus, particularly 
with respect to employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by an audiologist to 
determine whether the Veteran's 
service-connected disabilities, alone, 
render him unable to engage in 
substantially gainful employment.  The 
opinion should include a description of 
the overall effect of his service-
connected disabilities on potential 
employment.  The opinion should state 
whether the Veteran's service-connected 
disabilities, alone, render him 
unemployable, with an explanation.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a TDIU, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


